Name: Commission Regulation (EEC) No 2493/79 of 12 November 1979 amending Regulation (EEC) No 3134/78 laying down detailed rules for the application of the system of production aid for olive oil for the 1978/79 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 79 Official Journal of the European Communities No L 284/ 13 COMMISSION REGULATION (EEC) No 2493/79 of 12 November 1979 amending Regulation (EEC) No 3134/78 laying down detailed rules for the appli ­ cation of the system of production aid for olive oil for the 1978/79 marketing year account of the data from such stock record for the purposes of fixing the quantity qualifying for aid ; Whereas, in order to ensure that mills collaborate more closely with the running of the aid system , provi ­ sion should be made for participation by their profes ­ sional associations in the checks carried out by producer organizations on those mills ' premises ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3134/78 (3 ) laid down detailed rules for the application of the system of production aid for olive oil for the 1978/79 marketing year ; whereas, in view of the ex ­ perience gained , that Regulation should , subject to the necessary adaptations, be extended ; Whereas, in the interests of good administration , provi ­ sion should be made for informing the Member States at the end of each marketing year of the number of olive growers whose production is still to be verified by the producer organizations ; Whereas, under Article 5a of Council Regulation (EEC) No 2753/78 of 23 November 1978 laying down general rules in respect of production aid for olive oil for the 1978/79 marketing year (4 ), as amended by Regulation (EEC) No 982/79 (5 ), the organizations can require any supporting documents necessary to esta ­ blish the amount of their members' production ; whereas the nature of such supporting documents should be defined in order to facilitate uniform appli ­ cation of this system ; Whereas, in order to ensure that the aid system is correctly applied , organizations who have established the amount of the production of some of their members by applying the second paragraph of Article 5a of Regulation (EEC) No 2753/78 should inform the Member States accordingly ; Whereas , in order to improve the implementation of the aid system , the organizations should intensify checks on their members ; Whereas, if a mill does not comply with the obliga ­ tions concerning the maintenance and checking of its stock record , provision should be made for not taking Article 1 Regulation (EEC) No 3134/78 is hereby amended as follows : 1 . In the title and in Article 1 (3), the expression ' for the 1978/79 marketing year' shall be replaced by 'for the 1978/79 and 1979/80 marketing years'. 2 . In Article 1 ( 1 ), the date '30 June 1979' shall be replaced by '30 June each year'. 3 . In Article 2, the following paragraph 3 shall be added : '3 . For the purposes of submitting the aid appli ­ cations, all olive growers who have completed their oil production shall , without delay, communicate to the organization of which they are members :  the date on which production was completed ,  the quantity of oil obtained .' 4 . The following Article shall be inserted : 'Article 2a Where the checks referred to in Article 5 of Regula ­ tion (EEC) No 2753/78 are not completed for all members at the end of a given marketing year, the producer organization shall , not later than 15 November, inform the Member State concerned of the number of members whose production has not yet been checked . However, for the 1978/79 marketing year, this information shall be supplied not later than 31 December 1979 .' (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 370, 30 . 12 . 1978 , p . 66 . b) OJ No L 331 , 28 . 11 . 1978 , p . 10 . (5 ) OJ No L 122, 18 . 5 . 1979 , p. 31 . No L 284/ 14 Official Journal of the European Communities 13 . 11 . 79 concerned for the following olive growing year, for olive growers belonging to a producer organiza ­ tion .' 9 . The following paragraph 4 shall be added to Article 7 : '4 . Where a mill does not allow the producer organizations access to its stock records, the Member State concerned shall , without prejudice to other penalties applicable, not take into account for the following marketing year the data given in that stock record for the purposes of determining the quantity qualifying for aid for olive growers belonging to organizations which have their olive output milled in the mill in question .' 10 . Article 8 shall be replaced by the following text : 'Article 8 1 . Producer Member States shall take all neces ­ sary steps to ensure that each olive grower submits only one aid application for production obtained in a given administrative area . 2 . Producer Member States shall verify the checking procedures followed by the producer organizations in order to comply with the obliga ­ tions arising under Articles 4 and 5.' 1 1 . The following paragraph shall be added to Article 10 : ' For each producer region , such data shall include : (a) the geographical extent of the zone ; (b) an estimate of the olive growing area ; (c) an estimate of the average number of olive trees per hectare under specialized cultiva ­ tion ; (d) the average quantity of olives produced per tree ; (e) the average quantity of oil produced per 100 kilograms of olives .' 5 . The following Article shall be inserted : 'Article 3a 1 . The supporting documents to be supplied pursuant to Article 5a of Regulation (EEC) No 2753/78 shall include : (a) documents concerning special cultivation opera ­ tions carried out on the olive grove ; (b) proof of the labour force employed in the olive grove or of use of mechanical or other means for the olive harvest ; (c) purchase invoice for fertilizer and pest control products employed , or proof that such opera ­ tions have been carried out . 2 . Producer organizations shall communicate to the Member State concerned the names of the members for whom the quantity of olive oil covered by the aid application has been deter ­ mined in accordance with the second paragraph of Article 5a of Regulation (EEC) No 2753/78 .' 6 . In Article 4, the figure ' 10 % ' shall be replaced by ' 15% '. 7. Article 5 shall be replaced by the following text : 'Article 5 1 . The check referred to in Article 4 shall be carried out during the milling period . For the purposes of the check referred to in Article 4, producer organizations shall have access to the stock records of the mills concerned . 2 . If the mills are members of a professional association , representatives of such association shall , at their request, take part in the checks carried out by the producer organizations . 3 . Where producer organizations :  do not have access to mills ' stock records, or  find 'that stock records have not been kept regu ­ larly, they shall inform the Member State concerned without delay .' 8 . The following subparagraph shall be added to Article 7 (3) : ' In such cases, the Member State concerned shall , without prejudice to any other penalties applicable, not take account of the stock records of the mills Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Con)munities. It shall apply with effect from 1 November 1979 . 13 . 11 . 79 Official Journal of the European Communities No L 284/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1979 . For the Commission Finn GUNDELACH Vice-President